Citation Nr: 1007453	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected spondylolysis at the lumbosacral level 
with mild anterolisthesis of L5 and S1.  

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected spondylolysis at the lumbosacral level with 
mild anterolisthesis of L5 and S1, to include based on 
findings of radiculopathy and any other separately ratable 
disability due to any identified disc disease.  

3.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected 
spondylolysis at the lumbosacral level with mild 
anterolisthesis of L5 and S1.  





REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO.  

The issues of service connection for a cervical spine 
disorder, including as secondary to service-connected 
spondylolysis at the lumbosacral level with mild 
anterolisthesis of L5 and S1 and a separate compensable 
rating for the service-connected spondylolysis at the 
lumbosacral level with mild anterolisthesis of L5 and S1 
based on radiculopathy are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The service-connected spondylolysis at the lumbosacral 
level with mild anterolisthesis of L5 and S1 is shown to be 
productive of a disability picture manifested by a functional 
loss due to pain and with repetitive movement that more 
nearly approximates that of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; neither 
unfavorable ankylosis of the entire thoracolumbar spine nor 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months is demonstrated.  


CONCLUSION OF LAW

The criteria for that assignment of an increased evaluation 
of 40 percent, but no higher, for the service-connected 
spondylolysis at the lumbosacral level with mild 
anterolisthesis of L5 and S1 have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including  Diagnostic 
Codes (DCs) 5235 to 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  In 
Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In the present case, in letters dated in February 2007, 
January 2008, April 2008, May 2008, and May 2009, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  

The April 2008 and May 2008 letters addressed aspects of the 
notice requirements of Vazquez-Flores, and contained examples 
of types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  As 
noted, this claim was last adjudicated, via an SSOC, in June 
2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA treatment records and VA examination reports.  Also of 
record and considered in connection with the appeal are 
written statements submitted by the Veteran and his 
representative on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken hereinbelow is 
favorable to the Veteran, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Principles

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


Rating Criteria

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;  

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;  

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;  

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 
5242, Degenerative arthritis of the spine (see also 
diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;  

40%	With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;  

20%	With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months;  

10%	With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The service-connected spondylolysis at the lumbosacral level 
with mild anterolisthesis of L5 and S1 is evaluated as 20 
percent disabling, under the pertinent provisions for 
evaluating disease and injuries of the spine.  The Veteran 
asserts that his low back disability warrants an increased 
rating due to symptoms that include chronic pain.  

By way of a procedural background, in an August 2005 rating 
decision the RO granted service connection for spondylolysis 
at the lumbosacral level with mild anterolisthesis of L5 and 
S1, and assigned a 20 percent evaluation, effective on 
February 14, 2005.  The Veteran filed his current claim for 
an increased rating on November 13, 2006.  

In the instant case, the Board finds that the Veteran meets 
the criteria for a 40 percent disability rating under DC 
5242.  Significantly, VA examinations conducted in July 2005, 
May 2007, February 2008, and December 2008, revealed range of 
motion testing that showed forward flexion of the 
thoracolumbar spine to between 40 degrees and 50 degrees with 
pain throughout and increased lumbar lordosis.  

The May 2007 examination report reflects findings of a severe 
disability characterized by flare-ups occurring 3 to 4 times 
a week with no incapacitating episodes or associated 
constitutional symptoms, The Veteran was diagnosed with 
degenerative arthritis of the lumbar spine, and spondylolysis 
at the lumbosacral level with mild anterolisthesis L5 on S1.  

Notably, in his February 2008 examination, the Veteran 
described experiencing frequent flare-ups of low back pain, 
along with two totally incapacitating episodes of low back 
pain.  

Here, an MRI of the lumbar spine revealed an annular bulge 
throughout the lumbar area from L2 to L5 with a grade 1 
listhesis at the L5-S1 level, bilateral pars defects at L5 to 
S1 with minimal anterolisthesis.  

The Veteran was diagnosed with degenerative intervertebral 
disc disease of the thoracolumbar spine without evidence of 
radiculopathy or radicular irritation, and with grade 1 
anterolisthesis at the lumbosacral level with associated 
sensory impairment of the right lateral thigh.  

During the December 2008 VA examination the Veteran was 
diagnosed with moderate to severe central canal stenosis at 
L3 to L4 and mild anterolisthesis and radiation of pain to 
the right anterior thigh.  

A VA MRI report for the lumbar spine, dated in August 2007, 
shows findings of mild diffuse dextroscoliosis of the L5 to 
S1; mild lateral disc bulging, with canal and foramina patent 
at L1 to L2; mild diffuse bulge, greater laterally, with 
accompanying osteophyte formation at L2 to L3; diffuse 
annular bulge with mild asymmetric protrusion in the left 
foraminal and far lateral region, with mild fact and 
ligamentous hypertrophy and moderate to severe central canal 
stenosis with effacement of cerebrospinal fluid surrounding 
the nerve roots and mild to moderate bilateral foraminal 
narrowing, which may impinge on the exiting L3 nerve roots at 
L3 to L4; and bilateral pars defects with minimal 
anterolisthesis of L5 on S1 with a diffuse annular bulge the 
small central protrusion somewhat minimal superior extension, 
which abuts the ventral thecal sac without significant mass 
effect, and mild bilateral facet hypertrophy with moderate 
left-sided foraminal narrowing and more severe right-sided 
foraminal narrowing, with probably impingement of the L5 
nerve roots, greater on the right.  

A VA treatment record, dated in January 2008 reveals findings 
of a progression of radicular signs and symptoms due to the 
Veteran's lumbar spine degenerative joint/disc disease 
disorder.  

The Veteran was observed to walk with a limp, with the right 
leg appearing weaker, and suffering from sciatica and 
anterior thigh causalgia (L5 to S1 and lateral femoral 
cutaneous nerve on the right).  He reported getting back 
spasms daily, and because he favored his right leg by tilting 
leftward, felt renewed distress in his service-connected 
right knee.  

Finally, a May 2009 VA MRI report shows findings of increased 
activity of the mid to lower lumbar spine which was a 
nonspecific finding and could be secondary to degenerative 
activity.  The radiologist noted that there was focal 
increased activity at three contiguous right costovertebral 
junctions, approximately 9, 10, and 11, and this pattern is 
frequently seen with degenerative changes.  

After considering all of the evidence of record in light of 
the relevant rating criteria, the Board is of the opinion 
that a 40 percent rating, but no more, is warranted for the 
service-connected spondylolysis at the lumbosacral level with 
mild anterolisthesis of L5 and S1.  

In considering the rating criteria, the Board finds that the 
demonstrated level of functional impairment, to include a 
consideration of pain on movement, due to the service-
connected low back disability most closely resembles that of 
flexion limited to 30 degrees or less.  However, findings 
suggesting that the Veteran is experiencing unfavorable 
ankylosis are not demonstrated.  

Based on the same evidence, the Board finds that a disability 
rating in excess of 40 percent is not warranted.  There is 
also no probative evidence demonstrating unfavorable 
ankylosis of the entire thoracolumbar spine or intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Thus, for the foregoing reasons, the Board finds that a 40 
percent, but no higher, rating for spondylolysis at the 
lumbosacral level with mild anterolisthesis of L5 and S1, is 
warranted.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5235 to 
5243 (2009).  

The above determination is based upon consideration of the 
applicable schedular criteria.  Although the December 2008 VA 
examiner noted that the Veteran's low back condition 
significantly effects his employment by causing increased 
absenteeism, the Board notes that he is currently employed.  
There is also no showing that disability has necessitated any 
period of hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for referral actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 40 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  



ORDER

An increased disability rating of 40 percent for 
spondylolysis at the lumbosacral level with mild 
anterolisthesis of L5 and S1 is allowed, subject to the 
regulations governing the payment of monetary awards.  




REMAND

The Board notes that the record shows ongoing treatment for 
radiculopathy stemming from the service-connected low back 
disability.  Specifically, a May 2007 VA spine examination 
reveals that the Veteran has low back pain that radiates into 
his legs, and numbness and burning in his right anterior 
thigh that is exacerbated by standing.  As noted, a VA 
treatment record, dated in January 2008, shows findings of a 
progression of radicular signs and symptoms due to the 
Veteran's lumbar spine degenerative joint/disc disease 
disability.  

The physician noted that the Veteran often limps with the 
right leg appearing to be weaker, and suffers from sciatica 
and anterior thigh causalgia (L5 to S1 and lateral femoral 
cutaneous nerve on the right), along with daily back spasms.  
Further, the physician observed that because the Veteran 
favored his right leg by tilting leftward, he felt renewed 
distress in his service-connected left knee disability.  

Moreover a VA MRI report, dated in May 2009, indicates 
increased activity of the mid to lower lumbar spine which is 
a nonspecific finding and could be secondary to degenerative 
activity; focal increased activity at three contiguous right 
costovertebral junctions, approximately 9, 10, and 11; 
greater activity at the left acromioclavicular joint relative 
to the right suggestive of degenerative activity; increased 
activity at the lateral aspect of the right knee joint which 
may be degenerative; increased activity at the dorsal tarsal 
bones, likely degenerative; and multifocal regions of 
increased activity as describes, statistically likely 
degenerative.  

The Board notes that the Veteran's service-connected low back 
disability has not been evaluated with consideration given to 
his diagnosed radiculopathy, and finds that a VA examination 
is necessary to evaluate the nature and severity of the 
Veteran's low back disability to include diagnosed 
radiculopathy or any other separately ratable disability due 
to any identified disc disease.  Such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4).  

The Veteran contends that he currently suffers from a neck 
disability that is the result of falling and jumping from 
heights off of equipment in service, as well as to his 
service-connected spondylolysis at the lumbosacral level with 
mild anterolisthesis of L5 and S1.  

Unfortunately, the Board finds that the pertinent medical 
evidence currently of record is insufficient to decide this 
matter.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Service treatment records are negative for any diagnosis of 
or treatment for a cervical spine disorder.  Private and VA 
treatment records and a VA examination report, dated from 
June 2006 to the present, indicate diagnosis of and ongoing 
treatment for chronic neck pain, minimal bulging at C4 to C5 
level, and degenerative intervertebral disc disease of the 
cervical spine.  

Significantly, while there is evidence of a current 
disability, and evidence of a service-connected disability, 
there is, as yet, no medical opinion of record that 
adequately addresses, on either a direct or secondary basis, 
the Veteran's assertion that he currently experiences a 
cervical spine disorder related to his military service or to 
his service-connected spondylolysis at the lumbosacral level 
with mild anterolisthesis of L5 and S1.  Moreover, the 
existing medical record is negative for any nexus opinion 
addressing these possible relationships.  

In this regard, the Board finds that it is necessary to 
obtain a medical opinion to address the medical nexus 
question in light the facts established by the evidence in 
the claims file.  Under 38 C.F.R. § 3.159(c)(4), in a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  38 C.F.R. § 3.159 (c)(4).  

A more definitive medical opinion on the question of whether 
there has been a measurable permanent increase of a 
nonservice-connected disability caused by a service-connected 
disability is also needed.  Allen, 7 Vet. App. at 439.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development or notification action 
deemed warranted by VCAA prior to readjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to 
request that he provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any outstanding evidence relevant to the 
claims for service connection and an 
increased rating.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all records referred to 
by the Veteran not already on file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to undergo a VA spine 
examination to determine the nature and 
severity of the service-connected spine 
disability, to specifically including any 
manifested by radiculopathy or other 
separately ratable disability due to any 
identified disc disease.  The claims 
folder must be made available to the 
examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examinations, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

3.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for an appropriate 
VA examination to determine the nature 
and likely etiology of the claimed neck 
disorder.  

The Veteran's claims file must be 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  The examiner should elicit from 
the Veteran and record a complete history 
referable to the claimed conditions.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran has a 
current neck disability that is due to an 
injury as described by the Veteran, or as 
the result of another event or incident 
consistent with his duties during 
service, or otherwise as caused or 
aggravated by a service-connected 
disability, specifically to include the 
lumbar spine disability.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examinations, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claims service in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran should be furnished with an SSOC 
and afforded an appropriate opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


